Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities. Appropriate correction is required.
Claim 4. The limitation “the metal specimen” lacks antecedent basis.


Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4-5 and 7-8 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim 5. It is unclear which solution the claimed “the solution” refers back to in claim 1 since there are multiple solutions. 
Furthermore, the limitation “the oxidizing agent” is unclear whether it still requires claim 1’s “at least one” due to the lack of antecedent basis. Thus this claim is indefinite.
The Examiner suggests amending to “the at least one oxidizing agent.”

Claim 7. The limitation “the acid” is unclear whether it still requires claim 1’s “at least one” due to the lack of antecedent basis. Thus this claim is indefinite.
The Examiner suggests amending to “the at least one acid.”

Claim 8. The limitation “the oxidizing agent” is unclear whether it still requires claim 1’s “at least one” due to the lack of antecedent basis. Thus this claim is indefinite.
The Examiner suggests amending to “the at least one oxidizing agent.”

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 

Claims 1, 7-8, 10, and 13 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Windsor-Bowen, G.B. 396,743 [hereinafter Windsor] in view of
at least one of Liao et al., U.S. Patent App. Pub. No. 2006/0141751 A1 [hereinafter Liao] and/or Yang et al., U.S. Patent App. Pub. No. 2011/0171600 A1 [hereinafter Yang];
Haga et al., JP H07-074055 A; and
as evidenced by Mettler Toledo, Sulfuric Acid (2012) [hereinafter Toledo] and Mettler Toledo, Potassium Permanganate (2017) [hereinafter Mettler]. A machine translation was used for Haga et al. [hereinafter Haga].
The body of the claim is generally written with parentheses following the limitations indicating the prior art’s teachings and/or examiner notes.

Claim 1. The following references render this claim obvious.
I. Windsor
A method of … an anodizing process for aluminum, magnesium or alloys thereof (anodic treatment of aluminum; Windsor title, p. 1 l. 84 - p. 2 l. 6) comprising: 
providing an anodizing solution comprising: 
an acid solution formed from at least one acid selected from the group consisting of sulfuric acid, nitric acid, phosphoric acid, hydrochloric acid, citric acid, boric acid, carboxylic acid, carbonic acid and combinations thereof diluted with [] water (sulfuric acid and water; Windsor p. 2 ll. 35-51); and 

wherein the at least one acid is present in the anodizing solution at a concentration of between about 10% w/v to about 20% w/v (sulfuric acid and sodium sulfate mixture at 22-55% with weight proportions of 1:3.2, because the proportion is by weight the percentage would also be understood to be weight, this yields 5-13 wt%, or 5-14% w/v; Windsor p. 2 ll. 22-44, see Appendix); 
wherein the at least one oxidizing agent is present in the anodizing solution at a concentration of between about 0.01% w/v to about 0.05% w/v (oxidizing agent at a concentration of 1 percent or less, which would be understood to be a weight percent due to Windsor’s other use of weight proportions and would overlap the claimed range; Windsor p. 2 ll. 22-34, see Mettler); 
placing a metal substrate into the anodizing solution wherein the metal substrate is aluminum, magnesium or alloys thereof (aluminum; Windsor title, p. 1 l. 84 - p. 2 l. 6); 
anodizing the metal substrate by applying a voltage (DC; Windsor p. 2 ll. 81-84) for a specified amount of time (it takes a specific amount of time for the article to be conveyed or transported through the anodization bath; Windsor p. 2 ll. 73-80, claims 9 & 11); and 
removing the anodized metal substrate from the anodizing solution (articles are conveyed or transported through the bath and are thus taken out; Windsor p. 2 ll. 73-80, claims 9 & 11).  

Windsor teaches that the sulfuric acid concentration is a variable that achieves the recognized result of the hardness or softness of the coating, hence making it a result-effective variable. Windsor p. 2 ll. 45-51.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have routinely experimented with the variable and determined the optimum or workable range to be inclusive of the claimed range/value(s).

II. Deionized – at least one of Liao and/or Yang
Windsor is silent on deionized water.
However, Liao or Yang teaches that deionized water is a suitable type of water for use in anodization. Liao [0023], Yang [0037]. Liao further describes deionized water as pure so a person having ordinary skill in the art would know that deionized water would not have any potential contaminants. See id. A person having ordinary skill in the art would also recognize the same for Yang. See id.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the recited prior art’s medium/water with either Liao or Yang’s deionized water to have a pure form of water which See id.

III. Specific oxidizing agent - Haga
Windsor is silent on controlling dimensional growth and at least one oxidizing agent selected from the group consisting of potassium permanganate, sodium permanganate, hydrogen permanganate, lithium permanganate, sodium orthovanadate and combinations thereof.
However, Windsor does teach the use of sodium or potassium nitrate as oxidizing agents. Winsdor p. 2 ll. 29-34.
Haga teaches that oxidizing agents known to be used in anodization are potassium permanganate and alkali nitrate (sodium and potassium are alkali metals), making them suitable substitutes for each other. Haga p. 3.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s sodium or potassium nitrate with Haga’s potassium permanganate to yield the predictable result of having a suitable oxidizer for anodization.
It is noted that the Applicant’s disclosure teaches that potassium permanganate will minimize and control dimensional growth. App. Spec. [0058]-[0068]. Because the prior art also teaches potassium permanganate, the prior art’s teachings would also control dimensional growth.



Claim 8. The method of claim 1, wherein the oxidizing agent is potassium permanganate (rejected for similar reasons stated in the claim 1 rejection).  

Claim 10. The method of claim 1, wherein the voltage is direct current (DC). Windsor p. 2 ll. 81-84. 

Claim 13. Windsor is silent on the method of claim 1, wherein the metal substrate is anodized for between about 20 to about 30 minutes.
But Windsor must anodize for some amount of time. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Haga teaches anodizing for 10-60 minutes is as suitable amount of time to anodize. Haga p. 3.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method to anodize for Haga’s 10-60 minutes to yield the predictable result of having a suitable amount of time to anodize.

Claims 2-3, 9, and 11-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Windsor, Haga, and at least one of Liao and/or Yang as applied to claims 1 & 10 above, and further in view of Hesse, U.S. Patent App. Pub. No. 2004/0004003 A1.
Claims 2-3. Windsor is silent on (claim 2) the method of claim 1, further comprising adding an amount of phosphoric acid to the anodizing solution and (claim 3) the method of claim 2, wherein the phosphoric acid is present in the anodizing solution at a concentration of about 0.04% w/v (i.e. 0.004 g/L).  
However, it is obvious to combine equivalents for the same purpose. MPEP § 2144.06(I).
Windsor teaches using sulfuric acid. Windsor p. 2 ll. 35-51.
Hesse teaches that phosphoric acid may be used from 0-80 parts by weight and then make up 3-30 wt% of the electrolyte, leading to a total range of 0-24 wt% of the electrolyte. Hesse [0021]. Hesse teaches that sulfuric acid and phosphoric acid were known acids used in anodization baths, making the two recognized acid equivalents. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the aforementioned prior art’s sulfuric acid with Hesse’s 0-24 wt% phosphoric acid to yield the predictable result of having a suitable combined acid electrolyte for anodization.

Claim 9. Windsor is silent on the method of claim 1, wherein the voltage is applied at a temperature of between about 60F to about 75°F.  
However, Windsor must use some temperature. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s temperature to be Hesse’s 0-30°C to avoid irregular deposition. Alternatively, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s temperature to be Hesse’s 0-30°C to yield the predictable result of having a suitable temperature to anodize at.

Claim 11. Windsor is silent on the method of claim 10, wherein the voltage is applied at about 15 V.  
However, Hesse teaches a voltage of 1-30 V is a suitable voltage to anodize. Hesse [0036].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s voltage to be Hesse’s 1-30 V to yield the predictable result of having a suitable voltage to anodize at.

Claim 12. The method of claim 11, wherein the voltage is held constant (voltage held at a voltage, e.g. 100 volts). Windsor abstract, p. 2 ll. 68-72.


But Windsor must anodize for some amount of time. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Hesse teaches anodizing for 10-30 minutes is as suitable amount of time to anodize. Hesse [0016].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method to anodize for Hesse’s 10-30 minutes to yield the predictable result of having a suitable amount of time to anodize.

Claims 2-3 are rejected under 35 U.S.C. § 103 as being unpatentable over Windsor, Haga, and at least one of Liao and/or Yang as applied to claim 1 above, and further in view of Hubbard et al., U.S. Patent App. Pub. No. 2012/0007273 A1 [hereinafter Hubbard]
Claims 2-3. This serves as an alternative rejection to claims 2-3.
Windsor is silent on (claim 2) the method of claim 1, further comprising adding an amount of phosphoric acid to the anodizing solution and (claim 3) the method of claim 2, wherein the phosphoric acid is present in the anodizing solution at a concentration of about 0.04% w/v (i.e. 0.004 g/L).  
However, it is obvious to combine equivalents for the same purpose. MPEP § 2144.06(I).
Windsor teaches using sulfuric acid. Windsor p. 2 ll. 35-51.
Id.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the aforementioned prior art’s sulfuric acid with Hubbard’s 0.7 M or less phosphoric acid to yield the predictable result of having a suitable combined acid electrolyte for anodization.

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Windsor, Haga, and at least one of Liao and/or Yang as applied to claim 1 above, and further in view of Kasyan et al., SU 1731879 A1. A machine translation was used for Kasyan et al. [hereinafter Kasyan].
Claim 5. Windsor is silent on the method of claim 1, further comprising cooling the solution to room temperature prior to adding the oxidizing agent.
However, Kasyan teaches a method regenerating spent anodization solution comprising acids (and no potassium permanganate). Kasyan abstract, [0016]-[0021]. Kasyan teaches heating the solution to homogenize the solution before cooling down to room temperature. Id. Kasyan teaches regenerating spent anodized solutions allows for the solution’s reuse, the extracted aluminum may be used in other industries, and is better for the environment. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Kasyan’s method comprising heating spent anodization solution and then 
Alternatively, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Kasyan’s method comprising heating Windsor’s acids (with no potassium permanganate) and then cooling down to room temperature in order to homogenize the acids.

Claims 9 and 11-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Windsor, Haga, and at least one of Liao and/or Yang as applied to claim 1 above, and further in view of Sun et al., U.S. Patent App. Pub. No. 2014/0363659 A1 [hereinafter Sun].
Claims 9 and 13. This serves as an alternative rejection to the previous one.
Windsor is silent on (claim 9) the method of claim 1, wherein the voltage is applied at a temperature of between about 60°F to about 75°F and (claim 13) the method of claim 1, wherein the metal substrate is anodized for between about 20 to about 30 minutes.
However, Windsor must use some time and temperature. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Sun teaches an anodization temperature of 10-30°C and 1-40 minutes are suitable conditions to anodize at. Sun [0022].
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s conditions to be Sun’s 10-30°C and 1-40 minutes to yield the predictable result of having suitable conditions to anodize at.

Claim 11. This serves as an alternative rejection to the previous one.
Windsor is silent on the method of claim 10, wherein the voltage is applied at about 15 V.  
However, Sun teaches a voltage of 10-100 V is a suitable voltage to anodize. Sun [0022].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s voltage to be Sun’s 10-100 V to yield the predictable result of having a suitable voltage to anodize at.

Claim 12. This serves as an alternative rejection to the previous one.
The method of claim 11, wherein the voltage is held constant (voltage held at a voltage, e.g. 100 volts). Windsor abstract, p. 2 ll. 68-72.

Claims 4 and 6 are rejected under 35 U.S.C. § 103 as being unpatentable over Windsor, Haga, and at least one of Liao and/or Yang as applied to claim 1 above, and further in view of Kasyan and at least one of Hesse and/or Sun.
Claim 6. Windsor is silent on the method of claim 1, further comprising cooling the anodizing solution to about 60° F prior to placing the metal substrate in the anodizing solution.  
The “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.” MPEP § 2144.04(IV)(C) (citing In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930); Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959)). Alternatively, "[o]bvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is an obviousness rationale. MPEP § 2143(I).
It would have been obvious to cool to room temperature as explained in the claim 5 rejection as taught by Kasyan. See claim 5 rejection.
It also would have been obvious to use a temperature of 60°F as explained in the claim 9 rejection as taught by at least one of Hesse or Sun. See claim 9 rejection. Hence, it would have 
Also, the prior art must sequence the cooling and placing the substrate in some order. A person having ordinary skill in the art would have readily known that either the cooling may be done first or the substrate placing be done first and either would have achieved preparing the system for anodization.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method by cooling first and then place the substrate into the solution to have chosen from the finite number of identified, predictable solutions with a reasonable expectation of success.

Claim 4. Windsor is silent on the method of claim 1, further comprising cleaning the metal specimen prior to placement in the cooled solution.  
However, it would have been obvious to cool to room temperature as explained in the claim 5 rejection as taught by Kasyan. See claim 5 rejection.
Hesse teaches dewaxing and rinsing the substrate. Hesse [0047]. A person having ordinary skill in the art would have recognized this would have removed impurities.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s dewaxing and rinsing in order to remove impurities before the impurities reach the anodization solution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is (571)270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HO-SUNG CHUNG/
Examiner, Art Unit 1754


Appendix

According to factual reference Toledo, 5 wt% sulfuric acid solution at an atmospheric temperature has a density of about 1.0318 g/mL, leading to a sulfuric acid concentration of 51.59 g/L, or 5% w/v. Toledo table. 
According to factual reference Toledo, 13 wt% sulfuric acid solution at an atmospheric temperature has a density of about 1.0874 g/mL, leading to a sulfuric acid concentration of 141.36 g/L, or 14% w/v. Toledo table.